Citation Nr: 1446748	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-16 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Whether the character of the Veteran's discharge from service is a bar to VA benefits.  


REPRESENTATION

Appellant represented by:	Laurie Yadoff, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Appellant had active service from August 1966 to January 1975.  The Appellant's service included 2084 days of absence without official leave (AWOL) and a discharge under conditions other than honorable which was upgraded to an honorable discharge in February 1978, under Title 10, U.S.C. § 1553.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 Administrative Decision that, in part, determined that the character of the Appellant's discharge for service from August 3, 1966 to January 10, 1975 was a bar to VA benefits under the provisions of 38 C.F.R. § 3.12(c)(6).  A videoconference hearing before the undersigned was held in February 2014.  


FINDINGS OF FACT

1.  The Appellant entered service in August 1966, at age 17, and was discharged from service under conditions other than honorable in January 1975, after a period of AWOL for more than 180 days.  His discharge was upgraded to under honorable conditions in February 1978, pursuant to the President's directive of January 19, 1977, implementing Presidential Proclamation 4313.  

2.  The Appellant served more than one year in Vietnam as a rifleman, was involved in numerous combat operations and was awarded two Purple Heart medals.  

3.  The Appellant's considerable combat service prior to his extended period of AWOL was honest, faithful and of benefit to the Nation.  

4.  There is credible evidence that the Appellant suffered from symptoms of post traumatic stress disorder at the time his prolonged AWOL began and, given his age, educational level and combat experiences, are compelling circumstances to warrant the prolonged unauthorized absence.  

CONCLUSION OF LAW

The character of the appellant's discharge for service from August 1966 to January 1975, is not a bar to VA benefits.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. §§ 3.12(c)(6), 3.102 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  

In light of the favorable disposition of the issue in this case, an exhaustive analysis of VA's compliance with these statutes is not in necessary, as the Appellant is not prejudiced in any regard.  

Laws & Regulations

VA regulations pertaining to the character of discharge provides, in pertinent part, that if a former service member did not die in service, pension, compensation or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  A discharge under honorable conditions is binding on the Department of Veterans Affairs as to character of discharge.  38 C.F.R. § 3.12(a).  

Benefits are not payable where the former service member was discharged or released, in pertinent part, by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  This bar to benefit entitlement does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence.  This bar applies to any person awarded an honorable or general discharge prior to October 8, 1977, under one of the programs listed in paragraph (h) of this section, and to any person who prior to October 8, 1977, had not otherwise established basic eligibility to receive Department of Veterans Affairs benefits.  The term "established basic eligibility to receive Department of Veterans Affairs benefits" means either a Department of Veterans Affairs determination that an other than honorable discharge was issued under conditions other than dishonorable, or an upgraded honorable or general discharge issued prior to October 8, 1977, under criteria other than those prescribed by one of the programs listed in paragraph (h) of this section.  The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence.  

(i)  Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  

(ii)  Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  

(iii)  A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  For purposes of this paragraph the defense must go directly to the substantive issue of absence rather than to procedures, technicalities or formalities.  

38 C.F.R. § 3.12(c)(6).  

A discharge or release because of one of the offenses specified in this paragraph is considered to have been issued under dishonorable conditions.  

(1) Acceptance of an undesirable discharge to escape trial by general court-martial.  

(2) Mutiny or spying.  

(3) An offense involving moral turpitude.  This includes, generally, conviction of a felony.  

(4) Willful and persistent misconduct.  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  

(5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  Examples of homosexual acts involving aggravating circumstances or other factors affecting the performance of duty include child molestation, homosexual prostitution, homosexual acts or conduct accompanied by assault or coercion, and homosexual acts or conduct taking place between service members of disparate rank, grade, or status when a service member has taken advantage of his or her superior rank, grade, or status.  

38 C.F.R. § 3.12(d).  

An honorable or general discharge issued on or after October 8, 1977, by a discharge review board established under 10 U.S.C. § 1553, sets aside a bar to benefits imposed under paragraph (d), but not paragraph (c), of this section provided that:  

(1) The discharge is upgraded as a result of an individual case review;  

(2) The discharge is upgraded under uniform published standards and procedures that generally apply to all persons administratively discharged or released from active military, naval or air service under conditions other than honorable; and 

(3) Such standards are consistent with historical standards for determining honorable service and do not contain any provision for automatically granting or denying an upgraded discharge.  

38 C.F.R. § 3.12(g).  

Unless a discharge review board established under 10 U.S.C. § 1553 determines on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements set forth in paragraph (g) of this section, an honorable or general discharge awarded under one of the following programs does not remove any bar to benefits imposed under this section:  

(1) The President's directive of January 19, 1977, implementing Presidential Proclamation 4313 of September 16, 1974; or 

(2) The Department of Defense's special discharge review program effective April 5, 1977; or 

(3) Any discharge review program implemented after April 5, 1977, that does not apply to all persons administratively discharged or released from active military service under other than honorable conditions. (Authority: 38 U.S.C. 5303(e)).  38 C.F.R. § 3.12(h).  
Factual Background

The following facts are not in dispute.  The Appellant enlisted in the U. S. Marine Corps in August 1966, under a four year contract.  At the time of enlistment, the Appellant was 17 years old and had completed two years of high school.  The service records showed that after completing his initial training (basic and AIT), the Appellant was AWOL for 18 days around the Christmas holidays in December 1966, for four days in February 1967, and for three days in June 1967, shortly before he shipped out to Vietnam in July 1967.  While in Vietnam, the Appellant served as a rifleman and participated in at least 13 major combat expeditions, sustaining fragmentation wounds to his right arm and chest in March 1968, and fragmentation wounds to both legs in June 1968, for which he received two Purple Heart medals.  The service records do not show any disciplinary problems during his more than 12 months of combat service, or that his service in Vietnam was other than honest, faithful and meritorious.  The Appellant was reassigned stateside in September 1968, and was AWOL for six days in October 1968.  In March 1969, the Appellant went AWOL for 30 days, returned to his duty station for three days in April 1969 and went AWOL for 2084 days from April 26, 1969 to January 10, 1975, when he turned himself into to military authorities.  

In January 1975, the Appellant was given an undesirable discharge, pursuant to Presidential Proclamation 4313.  In February 1978, the Appellant's discharge was upgraded to under honorable conditions, pursuant to the President's directive of January 19, 1977, implementing Presidential Proclamation 4313, under Title 10, U.S.C. § 1553.  

In May 2009, the Appellant submitted an original application for VA compensation benefits seeking service connection for multiple disabilities related to his combat service.  By administrative decision, dated in April 2010, the RO found, in part, that the Appellant's discharge from service was a statutory bar to receipt of VA benefits under the provisions of 38 C.F.R. § 3.12(c)(6) and (g).  

As indicated above, a discharge from service under conditions other than honorable issued as a result of an AWOL for a continuous period of at least 180 days is a statutory bar to receipt of VA compensation benefits, absent evidence of "compelling circumstances to warrant the prolonged unauthorized absence."  

In this case, while the RO found that the Appellant's upgraded discharge to under honorable conditions was a statutory bar to VA benefits under 38 C.F.R. § 3.12(c)(6) and (g), it did not consider whether there were any "compelling circumstances" to warrant the prolonged unauthorized absence.  The regulation provides specifically, for consideration of mitigating factors for the prolonged unauthorized absence that, if found to be "compelling," would negate the statutory bar.  

In this regard, the Board notes that the Appellant was 17 years and one month old with a 10th grade education when he entered service, was barely 18 years old when he first saw combat action, and was involved in numerous combat operations in which he sustained multiple fragmentation wounds and received two PH medals before he was 19 years old.  The circumstances of this Appellant's wartime experiences, particularly in light of his young age and limited education, would certainly affect the mental state of any person exposed to similar situations, and must be considered in evaluating his state of mind at the time his prolonged AWOL began.  In fact, when he turned himself into military authorities and requested discharge for the good of the service in January 1975, the Appellant reported that his young age, personal problems at home and impaired mental state were factors that led to his going AWOL.  At the hearing before the undersigned in February 2014, the Appellant expanded on his earlier statement, and testified that after he returned from Vietnam, his mental state was poor and that he felt isolated and paranoid.  He said he was assigned to menial tasks and felt disrespected and useless as a soldier.  His wife testified that when he was home on leave, he did not recognize people he had been friends with prior to service, and that his affect was flat and his personality had changed.  The Appellant testified that he did not seek medical attention for any psychiatric problems until the last few years, but now understands that he was suffering from symptoms of PTSD after returning from Vietnam and that his mental state and judgment were impaired at the time of his prolonged AWOL.  

After review of the evidentiary record and the Appellant's testimony at the videoconference hearing, the Board concludes that there were compelling circumstances at the time his prolonged AWOL began to find that the statutory bar should not be applied to the facts in this case.  Although the Appellant was shown to have several short periods of AWOL prior to his service in Vietnam, his explanation at the videoconference hearing that these incidents were due to transportation problems when returning from leave is credible.  Moreover, his Record of Service showed that his proficiency evaluations for conduct and duty were consistently rated between 3.5 and 4.6, with most ratings above 4.0 for his entire period of service.  The fact that he returned to his duty station and accepted punishment for each AWOL incident, and continuously performed his military duties in a professional manner weighs in favor of finding that his overall service was honest and faithful.  There is no question that his combat service in Vietnam was meritorious and of benefit to the Nation.  

Given the facts in this case, the Board finds that the Appellant's mental state due to his combat experiences at the time that his prolonged AWOL began were compelling and that his service exclusive of his prolonged AWOL was of such quality and length to warrant characterization as honest, faithful, meritorious and of benefit to the Nation.  Accordingly, the Board finds that the character of the Appellant's discharge from service is not bar to receipt of VA compensation benefits.  


ORDER

The character of the Appellant's discharge from service is not a bar to VA benefits.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


